81848: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32356: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81848


Short Caption:DURAND (ROBERTO) VS. STATECourt:Supreme Court


Related Case(s):60083, 82736, 82737


Lower Court Case(s):Clark Co. - Eighth Judicial District - A816312, C273021Classification:Criminal Appeal - Other - Post-Conviction/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/09/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantRoberto C. Durand
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/06/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/25/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


09/25/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)20-35473




10/09/2020Order/ProceduralFiled Order Directing Entry and Transmission of Written Order. District Court Order due: 60 days. (SC)20-37240




10/23/2020MotionFiled Proper Person Motion for Appointment of Counsel and Request for Evidentiary Hearing. (SC)20-38941




11/17/2020Order/IncomingFiled District court order. Certified copy of order filed in district court on 11/16/20. Finding of Fact, Conclusions of Law and Order Denying Writ of Habeas Corpus. (SC).20-41776




11/30/2020Order/ProceduralFiled Order Directing Transmission of Record, Regarding Briefing, and Denying Motion. Record on Appeal due: 30 days. 
Within 120 days, appellant may file either (1) a brief that complies with the requirements in NRAP 28(a) and NRAP 32; or (2) the "Informal Brief Form for Pro Se Parties" provided by the supreme court clerk. NRAP 31(a)(1). If no brief is submitted, the appeal may be decided on the record on appeal. Appellant's motion for the appointment of counsel is denied. Appellant's request for an evidentiary hearing is denied. (SC)20-43252




12/16/2020Record on Appeal DocumentsFiled Record on Appeal. C273021. Vol. 1 (SC)20-45506




12/16/2020Record on Appeal DocumentsFiled Record on Appeal. C273021. Vol. 2 (SC)20-45507




12/21/2020Record on Appeal DocumentsFiled Record on Appeal (C273021) - SEALED Pages 250, 251-256, 257,258-262, 294-295, 296-300; and Pages 164-172 (PSI Report).


01/22/2021BriefFiled Proper Person Informal Brief. (SC)21-02007




02/12/2021MotionFiled Proper Person Motion for Appointment of Counsel. (SC)21-04301




02/12/2021MotionFiled Proper Person Motion for Leave to Proceed on Appeal in Forma Pauperis. (SC)21-04302




02/18/2021Order/ProceduralFiled Order Denying Motions.  Appellant has filed a motion for the appointment of counsel and a motion for leave to proceed on appeal in forma pauperis.  The motion for appointment of counsel is denied at this time.  This appeal was docketed with the requisite filing fee waived.  Thus, the motion for leave to proceed on appeal in forma pauperis is denied as moot.  (SC)21-04796




03/09/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


10/06/2021Order/ProceduralFiled Order Directing Transmission of Supplemental Record on Appeal. Supplemental Record due: 14 days. (SC).21-28657




10/07/2021Record on Appeal DocumentsFiled Record on Appeal. (A816312). Vol. 1. (SC)21-28778




11/10/2021Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  fn2[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  JH/LS/MG  (SC)21-32356





Combined Case View